Citation Nr: 1107484	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neurological disorder 
manifested by headaches and eye twitch.

2.  Entitlement to an initial compensable rating for left foot 
disorder.

3.  Entitlement to an initial increased rating for residuals of a 
left tibia fracture with arthritis, rated noncompensable (0 
percent) prior to September 23, 2009.

4.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a left tibia fracture with arthritis, beginning 
September 23, 2009.

5.  Entitlement to an initial increased rating for degenerative 
disc disease (DDD) of the lumbar spine, rated 10 percent prior to 
September 23, 2009, and rated 20 percent thereafter.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 
2003.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which, in pertinent part, (1) denied service connection for a 
neurological disorder that manifests with headaches and eye 
twitching, (2) granted service connection for a left disorder and 
provided a noncompensable evaluation, (3) granted service 
connection for residuals of a fractured left tibia and provided a 
noncompensable evaluation, and (4) granted service connection for 
DDD of the lumbar spine, and provided a 10 percent evaluation; 
all ratings were effective October 1, 2003.

A November 2009 rating decision by the Appeals Management Center 
(AMC) in pertinent part provided: an increased evaluation of 20 
percent for DDD of the lumbar spine, effective September 23, 
2009; and a rating of 10 percent for residuals of a left tibia 
fracture with arthritis, effective September 23, 2009.  As these 
increased ratings do not represent the highest available ratings 
for the disabilities at issue, the appeal remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Veteran appeared and testified at personal hearings in June 
2007 and June 2010 before the undersigned Veterans Law Judge.  
Transcripts of the hearings are contained in the record.  He 
provided additional evidence and a waiver of RO review in June 
2010.

The issues of entitlement to service connection for a left 
ankle disorder, a disability of Muscle Group XI, service 
connection for a left knee disability, and entitlement to 
an increased rating for varicose veins of the right lower 
extremity have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  The service connection claims were raised during 
the Veteran's June 2010 hearing, and the varicose vein 
claim was raised during the Veteran's June 2006 hearing.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a neurological 
disorder that manifests in headaches and eye twitch is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The evidence in the claims file does not include x-ray 
evidence of arthritis of the left foot.  The Veteran does not 
suffer from flatfoot, weak foot, claw foot, Morton's disease, 
hallux valgus, hallux rigidus, hammer toe, or malunion of the 
tarsal or metatarsal.  He has not indicated, and the record does 
not show, that he ever suffered from a left foot injury.

3.  Prior to September 23, 2009, the Veteran's residuals of a 
fractured left tibia with arthritis manifested in dorsiflexion to 
zero degrees and plantar flexion to 30 degrees.  Subjective 
complaints of pain were supported by x-ray evidence of bone on 
bone contact.

4.  From September 23, 2009, the Veteran's residuals of a 
fractured left tibia with arthritis manifested in dorsiflexion to 
zero degrees and plantar flexion as low as 40 degrees.  
Subjective complaints of pain were supported by x-ray evidence of 
bone on bone contact.

5.  Prior to September 23, 2009, the Veteran's DDD of the lumbar 
spine manifested in forward flexion was greater than 60 degrees, 
but not greater than 85 degrees (65 degrees), his combined range 
of motion of the thoracolumbar spine was greater than 120 degrees 
but less than 235 degrees (185 degrees), and he had localized 
tenderness that did not result in an abnormal gait or contour.  
He also had no incapacitating episodes.

6.  From September 23, 2009, the Veteran's DDD of the lumbar 
spine manifested in flexion greater than 30 degrees but less than 
60 degrees (50 degrees), and a combined range of motion greater 
than 120 degrees (150 degrees).  He did not have muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour.  He also had no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left 
foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5276-5284 (2010).

2.  The criteria for an initial rating of 10 percent, and no 
higher, for residuals of a fracture of the left tibia with 
arthritis have been met for the prior to September 23, 2009.  8 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5262, 5270, 5271, 5272, 5273, 5274, 5275 (2010).

3.  The criteria for a rating in excess of 10 percent, for 
residuals of a fracture of the left tibia with arthritis have not 
been met from September 23, 2009.  8 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5262, 5270, 5271, 5272, 
5273, 5274, 5275 (2010).

4.  The criteria for an initial rating in excess of 10 percent 
disabling for DDD of the lumbar spine have not been met for the 
period prior to September 23, 2009.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
(DCs) 5003, 5235, 5236, 5237, 5238, 5239, 5242, 5243 (2010).

5.  The criteria for a rating in excess of 20 percent disabling 
for DDD of the lumbar spine have not been met for the period from 
September 23, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5003, 5235, 
5236, 5237, 5238, 5239, 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his claims in December 2003.  
Thereafter, he was notified of the provisions of the VCAA by the 
VA in correspondence dated in January 2004, May 2006, September 
2007, and February 2008..  The letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's duties 
in obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental statement 
of the case (SSOC) was issued in November 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the September 2007 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records were obtained and associated with his claims 
file, and private treatment records identified by the Veteran 
were requested and associated with the claims file.   He was also 
afforded VA medical examinations in June 2004, October 2006, and 
September 2009 to assess the current nature of his claimed 
disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations - General

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 (2010) and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45 (2010) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are 
for consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet.App. 
202, 206 (1995).  

With any form of arthritis, painful motion is an important factor 
of disability; the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the schedule is to 
recognize painful motion with joint or peri-articular pathology 
as productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures, should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

Left Foot Disorder

The Veteran's left foot disorder is currently rated under 
Diagnostic Code (DC) 5003, Arthritis:

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.

5276  Flatfoot, acquired
5277  Weak foot, bilateral
5278  Clawfoot (pes cavus) acquired
5279  Metatarsalgia, anterior (Morton's Disease)
5280  Hallux valgus
5281  Hallux rigidus
5282  Hammer toe
5283  Tarsal, or metatarsal bones, malunion or nonunion of
5284  Foot injuries, other



Factual Background and Analysis

In an April 2004 rating decision, the RO granted service 
connection  for degenerative joint disease of the left foot, 
based on a showing of the disorder in service.  A single October 
1977 service treatment record showed complaints of bilateral foot 
pain in the area of the 1st metatarsophlangeal joints, treated 
with aspirin.

The Veteran was afforded a VA medical examination in February 
2004.  He reported a left foot sprain in 2003.  At the time of 
the examination, the left foot was described as asymptomatic.  A 
June 2004 VA medical examination report noted no findings 
regarding the left foot. 

During an October 2006 VA examination, the physician noted that 
the claims file showed some arthritis of the Veteran's left foot.  
He also reported symptoms of soreness, aching, pain and 
tenderness in the foot itself.  Examination of the left foot did 
not reveal pain, swelling, soreness or tenderness.  It did not 
affect his standing and walking.  

The Veteran was afforded a VA Joints examination in September 
2009.  He complained of left knee pain and left ankle pain.  He 
noted he had bone spurs removed from his left ankle in 2003.  
During the foot examination, the Veteran indicated that his 
condition was related to his ankle.  The examiner noted there was 
no history of fracture in the left foot.  The Veteran reported 
pain in the left foot, but physically indicated his ankle.  No 
additional foot conditions were noted on examination.  
Examination of the left foot was normal, with no pain, soreness, 
tenderness, swelling or deformity.  All the pain was noted to be 
located in the ankle.  An x-ray report of the left foot indicated 
a normal left foot.

Testimony from the Veteran at his June 2007 and June 2010 
hearings, as well as numerous written statements in the claims 
file all indicate that the Veteran was seeking service connection 
for his left ankle (both the arthritis and the bone spurs for 
which he has had surgery).  The Veteran has not noted any 
specific left foot symptoms, treatment or disabilities.

As the evidence in the claims file shows that the Veteran does 
not suffer from arthritis of the foot, or any foot condition, and 
the Veteran himself has indicated that he was seeking service 
connection for his left ankle, the Board finds that a compensable 
rating for a left foot disorder is not warranted.  A compensable 
rating is not warranted under 5003 because there is no x-ray 
evidence of arthritis of the foot.  Although the Veteran's 
retirement examination indicated degenerative joint disease of 
the left foot, a review of the records shows that he was 
diagnosed with degenerative joint disease of the left ankle.  
Additionally, the left foot sprain that was noted to have 
occurred in 2003, was likely the twisted left ankle the Veteran 
suffered in 2003.  The Veteran has not reported, and service 
treatment records do not show any trauma or injury to the left 
foot itself, so DC 5284 is not applicable.  He has also not been 
diagnosed with any of the other disorders of the foot available 
in DCs 5276-5283.  As such, a compensable rating for a left foot 
disorder is not warranted for the entire claims period.

Residuals of fractured left tibia with arthritis

In an April 2004 rating decision, the Veteran was granted service 
connection for residuals of a fracture of the left tibia with a 
noncompensable evaluation from October 1, 2003.  The residuals 
disability was rated as analogous to impairment of the tibia and 
fibula under Diagnostic Code 5262.  See 38 C.F.R. § 4.20 (2010) 
(providing that when an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).  

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010) 

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010) 

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, 
requiring brace  
40

Malunion of:

With marked knee or ankle 
disability
30

With moderate knee or ankle 
disability
20

With slight knee or ankle 
disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010) 

Factual Background

Service connection was awarded based on a finding that the 
Veteran sustain a fracture of the left tibia in service.

During his February 2004 VA examination, the Veteran was 
asymptomatic for complaints of pain or discomfort or either lower 
extremity.  Objective examination revealed that he had full range 
of motion of his lower extremities, and at the time he did not 
use any assistive devices to walk.  There was no further 
examination of the left tibia.

In a July 2004 written statement, the Veteran stated that he 
chipped a bone in service during PT, and that a later x-ray 
showed a fracture, and he had surgery in Guam.  He stated that 
his condition was currently very painful and prevented running.  

In October 2006, the Veteran was afforded a VA medical 
examination.  The physician incorrectly noted that the Veteran 
had a fracture to his left hip in the 1980s.  He did correctly 
note that the Veteran developed an infection and had delayed 
treatment resulting in bone grafts and a slight shortening of the 
left leg.  The Veteran reported aching, soreness, and pain from 
the injury during repetitive use, weather changes, or prolonged 
standing or walking.  He continued to have pain from the 
prominent bone, and it was noted he may have a bone spur.  On 
physical examination he had difficulty toe and heel walking and 
squatting.  He had a prominent bone spur just anteriorly over the 
fracture site.  He had a 1/2 inch shortening of the left leg and 1/2 
inch atrophy of the left calf.  He could dorsiflex his ankle zero 
degrees, and had plantar flexion to 30 degrees.  There was no 
additional change with repetitive motion testing.  He had some 
decreased sensation around his scar, which was noted to be likely 
related to his fracture and surgery.  He had arthritis of the 
left ankle, although the examiner noted the etiology of the 
arthritis would be speculative.

A March 2007 private X-ray report showed markedly abnormal lower 
tibial diaphysis with marked cortical thickening, degenerative 
changes in the ankle, and exostosis from a lateral fibula with a 
linear radiolucency at the base.  It was noted that plain films 
of the entire tibia were needed to evaluate for bone neoplasm.

During his June 2007 Board hearing, the Veteran testified that he 
experienced pain in his tibia with changes in the weather 
("bad" weather).  He noted that he could feel bone on bone 
contact in his front ankle, and he could feel a sharp place where 
the bone stuck out.  

A private MRI (magnetic resonance imaging) report from October 
2007 noted an old fracture deformity of the distal third of the 
tibia.

Private treatment records from the West Shore Primary Care 
Associated dated in 2007 and 2008 reflect treatment for several 
ailments.  In April 2008, the Veteran sought treatment because 
his symptoms from his bone spur removal in 2003 had worsened to 
the point he felt he was unable to walk for three to four months 
because of increased pains.  Objective examination revealed a 
moderate decrease in the range of motion of the ankle with 
tenderness just below the lateral malleolus.

The Veteran was afforded a VA Joints examination in September 
2009.  The examiner noted the Veteran's in-service left leg 
injury as well as the 2003 surgery for left ankle spur removal.  
He reported aching, pain, soreness, and stiffness in the left 
ankle, with no recurrence of any infection the left tibia 
fracture.  He wore a left ankle brace.  He was able to perform 
his job and do normal daily activities.  Range of motion in the 
left knee was from zero degrees to 140 degrees of flexion with no 
pain.  Range of motion in the left ankle was from zero degrees of 
dorsiflexion to 40 degrees of plantar flexion with pain at the 
extremes.  There was no change in motion testing on repetitive 
use, and no flare-ups were reported. The impression was residual 
fracture of the distal tibia with arthritis of the left ankle.

A January 2010 x-ray report noted remote fractures involving the 
mid/distal diaphysis of the tibia.  Subchondral sclerosis was 
seen involving the anterior distal tibia.  There was spurring of 
the tibia, talus and distal tibula.  There was mild anterior 
displacement of the talus with respect to the tibia.  There was 
no acute fracture, dislocation or aggressive osseous lesion.  

A private examination from January 2010, noted the Veteran 
suffered from an open tibia fracture in 1980.  On physical 
examination, there was full extension and flexion of the left 
knee.  Regarding the ankle, he had dorsiflexion to "an abrupt 
stop of about neutral and plantar flexes to 25 degrees with some 
reduction of subtalar motion.  Motor and sensory examinations 
were normal.  The physician noted that the Veteran had a typical 
fracture disease from prolonged casting concerning his ankle 
joint with a secondary marked talar spur blocking motion with 
posttraumatic arthritis of his ankle.  The physician also noted 
that removal of the spur may not provide relief because he would 
still have bone on bone changes of his talar tibial joint and 
joint space narrowing.  He also felt that his current x-ray films 
were worse than past films.  He noted that an ankle fusion or 
replacement would be in the Veteran's future.

During his June 2010 Board hearing, the Veteran indicated that he 
was going to undergo a spur removal in his left ankle in July 
2010, for which he was anticipating being incapacitated for three 
weeks.  He reported that he wore an ankle brace and a "rocker" 
shoe to help with his disability.  He noted that he could not 
walk up an incline with his disability as his ankle would not 
flex upward.  He also again described the noticeable ridge where 
there was malunion of his fracture.  He stated that the majority 
of his pain was from the bone on bone contact in his ankle.

Analysis

The evidence of record has been carefully considered.  Prior to 
September 23, 2009, a noncompensable (0 percent) rating was 
assigned for residuals of a fracture of the distal left tibia.  
In this regard, a 10 percent rating could be assigned where there 
is evidence of flexion limited to 45 degrees (Code 5260) or 
extension limited to 10 degrees (Code 5261), or slight knee or 
ankle disability (5262 (2010).   

In the present case, at no time during this appeal has the 
Veteran been shown to have any loss of motion of the leg, thus 
Codes 5260 and 5261 are inapplicable.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).

Regarding Code 5262, the first VA examination to provide range of 
motion testing (October 2006) noted zero degrees of dorsiflexion, 
as did the VA medical examination report of September 23, 2009.  
This is indicative of slight ankle disability, and in the Board's 
opinion, prior to September 23, 2009, a 10 percent rating is 
merited.  However, the Board finds that from September 23, 2009, 
the evidence does not warrant a rating in excess of 10 percent.  
He continued to have similar range of motion testing and similar 
complaints of pain.  

It is noted that the January 2010 private physician examination 
focused on the left ankle.  However, the issue of service 
connection for left ankle disability is being referred to the RO, 
and that matter must be addressed by the RO. 

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the 
Board acknowledges that the Veteran is competent to give evidence 
about what he experiences; for example, he is competent to report 
that he experiences certain symptoms..  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be 
credible in his reports of the symptoms he experiences, as the 
claims file contains multiple statements of a similar nature.  
However, the symptoms the Veteran has described regarding his 
tibia and ankle pain and limitations do not meet the criteria for 
a rating in excess of 10 percent throughout the entire claims 
appeal period.

The Board has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  The Veteran's symptoms were consistent throughout 
the appeal, with no increase in the disability shown.   

The Board has also considered whether the Veteran's disabilities 
present an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted. See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case, there are no exceptional or unusual 
factors with regard to the Veteran's service-connected tibia 
disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
his disability levels and symptomatologies and provides for more 
severe symptoms than shown by the evidence during the period in 
question, and he is already service connected for a corresponding 
scar disability; thus, his disability pictures are contemplated 
by the Rating Schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  His symptoms are not unusual, are contemplated by 
the rating criteria, and are still within the limits of the 
schedular criteria.  Referral for extraschedular consideration is 
not warranted.

DDD of the lumbar spine

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

Factual Background

On an undated WSPC private treatment record (likely from 2003, as 
that is the year of the previous note), the Veteran described low 
back pain for more than 20 years.  He stated his symptoms were 
intermittent, but that his back would "just go out on him."  He 
denied paresthesias or pains to his legs at that point.  In June 
2005, he sought treatment for a flare-up of back pain in his low 
right back.  There appeared to be a boil on the right lower back.  
He denied paresthesia or pains in his right leg.  He had a 
decreased range of motion.  The physician noted the pain was 
likely due to malalignment.  He had a positive straight leg raise 
testing on the right side at 45 degrees.  A week later his back 
pain had resolved, and it was determined that the boil was a tick 
bite.  In July 2007, he complained of pain with certain movements 
of his back and of stiffness after prolonged sitting.  He had a 
decreased range of motion and tenderness.  He had similar 
complained in May 2008, also with a decreased range of motion.  
He had negative straight leg raise testing, and his deep tendon 
reflexes were normal.

In February 2004, the Veteran was afforded a VA examination.  The 
examiner noted he had been diagnosed with DDD( degenerative disc 
disease) of L3 and L5 in service.  On physical examination he had 
spinal flexion from zero to 85 degrees, extension from zero to 30 
degrees, both without pain, discomfort or grimacing.  On 
repetitive range of motion testing he had flexion to 85 degrees 
and extension to 30 degrees.  Lateral bending on both sides was 
to 35 degrees.  He had no decrease in neurological findings at 
that time, and was noted to have no lower neuropathies.  He was 
diagnosed with DDD by x-ray, L3 and L5.

In June 2004, the Veteran was afforded a VA examination.  His low 
back pain was described as stabbing, and the pain would radiate 
into either lower extremity as far as the knee.  He did not 
experience dysthesias.  He had infrequent low back pain as long 
as he would sleep in certain positions.  X-rays from June 2004 
were read to show minimal degenerative arthritis changes of the 
lumbosacral spine.  On physical examination, the Veteran had mild 
low back pain with heel walking, and none with toe walking.  He 
had no percussion tenderness.  He had "full LS spine" range of 
motion but developed low back pain midway through all six 
movements: 

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
65°
90°
Backward Extension
20°
30°
Right Lateral 
Flexion
20°
30°
Left Lateral Flexion
20°
30°
Right Lateral 
Rotation
30°
30°
Left Lateral 
Rotation
30°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

Straight leg raise testing was positive at 80 degrees on the 
left, and negative on the right to 85 degrees.  The diagnosis was 
DDD of the lumbosacral spine, and he was noted to not have 
symptoms of radiculopathy.  He had multilevel spur formation of 
the lumbar spine.  He had no incapacitating episodes of back 
pain.

In October 2006, the Veteran was afforded a VA spine examination.  
He described symptoms of soreness, ache, pain and tenderness of 
the lumbar spine, and occasionally would have some bilateral leg 
pain or paresthesias associated with his lumbar spine pain.  He 
was not using assistive devices at that time.  Examination of the 
back did not show obvious deformity, but he had some tenderness 
to palpation.  Range of motion testing had the follow results:
MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
70°
90°
Backward Extension
0°
30°
Right Lateral 
Flexion
20°
30°
Left Lateral Flexion
20°
30°
Right Lateral 
Rotation
20°
30°
Left Lateral 
Rotation
20°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

Upon repetitive testing there was no change in range of motion, 
and no flare-ups were noted.  He reported painful motion, spasm 
and tenderness of the lumbar spine.  No neurological 
abnormalities were noted.  The diagnosis was DDD lumbar spine.

The Veteran testified during a June 2007 Board hearing that he 
would wear a back brace (described as a Lowe's-type back brace 
for lifting heavy things) on occasion.  He stated he was unable 
to bend over to touch his toes, and he was unable to lift more 
than 20 lbs.  He stated he would have back spasms, which he noted 
were infrequent.  He testified that he had some radiation of pain 
down his legs.

In September 2009, the Veteran was afforded a VA spine 
examination.  He described lumbar spine pain for many years, 
which had gradually worsened.  He had an increase in aches, 
pains, soreness, and tenderness across his back.  He described 
endurance problems with prolonged standing, walking, bending or 
lifting.  He also stated that he was developing leg pain, 
especially in the right leg.  Range of motion testing yielded the 
following results:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
50°
90°
Backward Extension
20°
30°
Right Lateral 
Flexion
20°
30°
Left Lateral Flexion
20°
30°
Right Lateral 
Rotation
20°
30°
Left Lateral 
Rotation
20°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

Repetitive range of motion testing did not result in changed 
results.  He described flare-ups with heavy use, but stated he 
had no incapacitating episodes in the prior year.  X-ray reports 
confirmed arthritis, and he was diagnosed with DDD of the lumbar 
spine.  An associated VA neurology examination noted normal 
motor/sensory/cerebellar examinations involving the upper and 
lower extremities.

In a November 2009 rating decision, the Veteran's rating for DDD 
of the lumbar spine was increased to 20 percent disabling, 
effective September 23, 2009.  

During his June 2010 hearing, the Veteran testified that he did 
not have any incapacitating episodes in the prior year.  

Analysis

In May 2004, the Veteran's forward flexion was greater than 60 
degrees, but not greater than 85 degrees (65 degrees), his 
combined range of motion of the thoracolumbar spine was greater 
than 120 degrees but less than 235 degrees (185 degrees), and he 
had localized tenderness that did not result in an abnormal gait 
or contour.  In October 2006, his forward flexion was greater 
than 60 degrees, but not greater than 85 degrees (70 degrees), 
his combined range of motion of the thoracolumbar spine was 
greater than 120 degrees but less than 235 degrees (150 degrees), 
and he had localized tenderness that did not result in an 
abnormal gait or contour.  He did describe having infrequent back 
spasms during his June 2007 Board hearing; however, there were no 
objective back spasms during his VA examinations, and there is no 
indication that the spasms resulted in abnormal gait or abnormal 
spinal contour.  The Veteran did not report incapacitating 
episodes, and the evidence does not show physician prescribed bed 
rest.  At no time prior to September 23, 2009 did the Veteran 
have flexion of the thoracolumbar spine no greater than 60 
degrees, or a combine range of motion not greater than 120 
degrees.  As such, the evidence does not show that a rating in 
excess of 10 percent is warranted prior to September 23, 2009.

During his September 2009 VA examination, the Veteran's range of 
motion in his lumbar spine included flexion greater than 30 
degrees but less than 60 degrees (50 degrees), and a combined 
range of motion greater than 120 degrees (150 degrees).  He did 
not have muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  Here, the evidence 
shows that the Veteran's lumbar spine disability warranted a 20 
percent rating, as his lumbar flexion was less than 60 degrees.  
The next highest rating, 40 percent, requires evidence of flexion 
of 30 degrees or less or ankylosis of the spine; the evidence 
does not support that the Veteran met either criteria for the 
next highest rating.  He did not report incapacitating episodes, 
and there is no evidence that a physician prescribed bed rest.  
As such, the evidence does not show that a rating in excess of 20 
percent is warranted for the time period beginning September 23, 
2009.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the 
Board acknowledges that the Veteran is competent to give evidence 
about what he experiences; for example, he is competent to report 
that he experiences certain symptoms..  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be 
credible in his reports of the symptoms he experiences, as the 
claims file contains multiple statements of a similar nature.  
However, the symptoms the Veteran has described regarding his 
back pain do not meet the criteria for increased staged ratings.  

The Board further finds that the Veteran's loss of range of 
motion renders Diagnostic Code 5003 inapplicable, because the 
Veteran has loss of range of motion as described above and he is 
compensable for such loss of range of motion under Diagnostic 
Code 5242.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  
Both examiners noted that there was no functional loss, and 
therefore the Board finds that additional compensation for 
functional loss of a joint is not for application in this case.  
See 38 C.F.R. §§  4.40, 4.45; see also Deluca, supra.

Regarding Note (1) of the General Rating Formula for Disease and 
Injuries of the Spine, the Board observes that the Veteran first 
noted that the pain from his spine would radiate to his lower 
extremities in June 2004.  In his June 2004, October 2006 and 
September 2009 VA examinations he was not diagnosed with an 
additional neurological condition, and in the June 2004 
examination the physician specifically noted that there were no 
radiculopathy symptoms.  In June 2004 and June 2005, he had 
positive straight leg raise testing on the right, although he 
denied pain or paresthesia in June 2005.  He continued to report 
some right leg pain in September 2009.  However, the neurology 
examination noted normal motor/sensory/cerebellar examinations 
involving the upper and lower extremities. 

The Board has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they are 
not warranted.  The increase in the Veteran's symptoms is 
represented by his staged ratings.  Since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board has also considered whether the 
Veteran's disabilities present an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there 
are no exceptional or unusual factors with regard to the 
Veteran's service-connected spine disability.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe his disability levels and 
symptomatologies and provides for more severe symptoms than shown 
by the evidence during the period in question, and provided for 
an additional separate neurological rating; thus, his disability 
pictures are contemplated by the Rating Schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  His symptoms are 
not unusual, are contemplated by the rating criteria, and are 
still within the limits of the schedular criteria.  Referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to an initial compensable rating for left foot 
disorder is denied.

Entitlement to an initial 10 percent rating for residuals of a 
left tibia prior to September 23, 2009 is allowed.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left tibia beginning September 23, 2009, is 
denied.

Entitlement to an initial rating in excess of 10 percent for DDD 
of the lumbar spine prior to September 23, 2009 is denied.

Entitlement to a rating in excess of 20 percent for DDD of the 
lumbar spine from September 23, 2009 is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159.  VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  A review of the record 
shows that in January 2004, May 2006, September 2007, and 
February 2008 VCAA notification letters, the Veteran was notified 
of the information and evidence necessary to a service connection 
claim.  

The Veteran filed a claim for service connection for headaches 
and eye twitching, which he felt were brought on from dental 
surgery he had in May 2003.  He has consistently stated that both 
his headaches and his feeling that his eye is twitching began 
following surgery.  Service treatment records show that he had a 
tooth removed, but that root tips were retained.  The Veteran 
stated that they could not be removed because they were too close 
to a facial nerve.  On his August 2003 retirement examination he 
noted that he did not suffer from headaches or eye trouble; 
however, he did report discomfort under his teeth.

In a June 2004 VA dental examination it was noted the Veteran had 
bilateral crepitis with range of motion of his jaw.  He was not 
diagnosed with a disability.  He complained to frontal headaches 
in July 2004, in association with a sore throat and sinus 
congestion.  In his October 2006 substantive appeal VA Form 9, 
the Veteran noted that in addition to his eye twitching, he would 
occasionally have hand twitching.  He speculated that this may be 
from hitting his head when he was struck by a car in service (the 
same accident that resulted in his left tibia fracture).  During 
his June 2007 Board hearing he stated that his dentist had told 
him his headaches were a result of "TMD", and she took a mold 
of his teeth, possibly to make a bite guard.

In August 2008, the RO requested treatment records from a Dr. 
K.K., the Veteran's dentist.  She provided only a one page 
treatment record.  It does note that in July 2007 she took a bite 
plate impression of the Veteran's teeth.  There is no indication 
from the short record why the bite plate impression was made, or 
if it was related to the Veteran's complaints of headaches.  On 
remand, an attempt should be made to obtain further dental 
records.

During his September 2009, VA neurological examination the 
Veteran stated that he could not think of any triggers for his 
headaches, and he did not relate to the examiner his dentist's 
statement that he may suffer from TMD.  The examiner did not 
witness eye twitching.  The Veteran was diagnosed with tension 
headaches.

In June 2010, during his Board hearing, the Veteran again stated 
that his headaches and feeling of eye-twitching began in service 
after his tooth was removed.  He stated that his dentist told him 
that he could suffer from TMJ, and that it may be the result of 
stress.  He further noted that no physician had ever told him 
that his headaches or eye twitching were due to the dental 
surgery.

Given the Veteran's statements regarding continuity of 
symptomatology, the June 2004 examiner noting crepitus, and his 
dentist indicating that his headaches may be due to TMD or TMJ, 
the Veteran should be afforded an additional VA dental 
examination.  The examiner should determine if the Veteran's 
headaches may be due to a disorder of the jaw, and if so, he or 
she should provide a nexus opinion regarding whether any disorder 
is due to or began in service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA, who treated 
the Veteran for a dental disorder or 
headaches since service.  Of particular 
interest are records from private dentist 
K.K.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the Veteran 
should be scheduled for a VA dental 
examination for an opinion as to the whether 
there is at least a 50 percent probability or 
greater (at least as likely as not) that any 
present headaches are due to a chronic dental 
disorder that was either incurred in or 
aggravated by service.  The examiner should 
note whether there is chronic osteomyelitis 
or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible or maxilla, 
nonunion or malunion of the mandible or 
maxilla, limited temporomandibular motion, 
loss of the ramus, loss of the condyloid or 
coronoid processes, loss of the hard palate, 
or loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and 
where the lost masticatory surface cannot be 
restored by suitable prosthesis, when the 
bone loss is a result of trauma or disease 
but not the result of periodontal disease.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles. All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran must be given adequate notice 
of the date and place of the requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim, specifically, 
that such failure to report will result in 
denial of his claim.

4.  After ensuring that the development is 
complete, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


